ARNOLD, Judge.
Defendant contends the trial court erred by denying his motion for directed verdict as to the plaintiffs’ negligence claim. We agree.
The plaintiffs have a cause of action for negligence against the builder even though they were not the original purchasers of the house. Oates v. JAG, Inc., 314 N.C. 276, 333 S.E. 2d 222 (1985). However, the plaintiffs’ complaint reveals, on its face, another bar to recovery. G.S. 1-50(5) in pertinent part provides that “[n]o action to recover damages based upon or arising out of the defective or unsafe condition of an improvement to real property shall be brought more than six years from the later of the specified last act or omission of the defendant ... or substantial completion of the improvement.” In their complaint plaintiffs allege that the defendant built and sold the house in October 1972. This action was not filed until September of 1982. Thus, the action is barred by G.S. 1-50(5). Therefore, the judgment must be and hereby is
*600Reversed.
Judges Martin and Parker concur.